Citation Nr: 1717626	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches as secondary to hypertension.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a back disability, to include lumbar strain.

5.  Entitlement to service connection for a disability manifested by pain and spasms in the left buttocks as secondary to lumbar strain.

6.  Entitlement to service connection for a disability manifested by pain and spasms in the right buttocks as secondary to lumbar strain.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of flexion.

11.  Entitlement to an initial disability rating in excess of 10 percent for right knee limitation of flexion.

12.  Entitlement to an initial disability rating in excess of 10 percent for left knee limitation of extension.

13.  Entitlement to an initial disability rating in excess of 10 percent for right knee limitation of extension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1994 to December 1998, and from February 2008 to May 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to: (1) service connection for hypertension, including as secondary to service-connected PTSD; (2) service connection for headaches, including as secondary to hypertension; (3) an initial disability rating in excess of 10 percent for left knee limitation of flexion; (4) an initial disability rating in excess of 10 percent for right knee limitation of flexion; (5) an initial disability rating in excess of 10 percent for left knee limitation of extension; and (6) an initial disability rating in excess of 10 percent for right knee limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no left elbow injury or disease during service.

2.  The current left elbow disability was manifested many years after service and is not causally or etiologically related to service.

3.  The Veteran sustained back injuries during active service.

4.  The current back disability was manifested many years after service and is not causally or etiologically related to service.

5.  The Veteran does not have a currently diagnosed disability manifested by pain and spasms in the left buttock.

6.  The Veteran does not have a currently diagnosed disability manifested by pain and spasms in the right buttock.

7.  The Veteran sustained a left ankle injury during service.

8.  No left ankle disease was manifested during service and chronic symptoms of left ankle arthritis were not manifested during service.

9.  Symptoms of left ankle arthritis have not been continuous since service separation, and left ankle arthritis did not manifest to a compensable degree in the year following separation from service. 

10.  The left ankle disability was manifested many years after service and is not causally or etiologically related to service.

11.  There was no cervical spine injury or disease during service and chronic symptoms of cervical spine arthritis were not manifested during service.

12.  Symptoms of cervical spine arthritis have not been continuous since service separation, and cervical spine arthritis did not manifest to a compensable degree in the year following separation from service. 

13.  The cervical spine disability was manifested many years after service and is not causally or etiologically related to service.

14.  For the entire initial rating period from July 8, 2011, forward, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, suspiciousness, chronic sleep impairment, difficulty with concentration, road rage and irritability, avoidance of crowds, and overall good relationships with family members and work enjoyment.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a back disability, to include lumbar strain, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a disability manifested by pain and spasms in the left buttock are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a disability manifested by pain and spasms in the right buttock are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a left ankle disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a cervical spine disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for an initial disability rating in excess of 30 percent for PTSD are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2011 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeal for PTSD and the knee disabilities, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations with medical opinions in July 2014.  Supplemental VA medical opinions were obtained in November 2014.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the service connection appeals for the back and left ankle disabilities.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeals for the left elbow disability, pain and spasms in the buttocks, or the cervical spine disability; however, no VA examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service vascular, head, left elbow, or cervical spine injury or disease, no chronic symptoms of hypertension or cervical spine arthritis during service, no continuous symptoms of hypertension or cervical spine arthritis since service, and no hypertension or cervical spine arthritis manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no hypertension, no headache disability, no left elbow disability, no pain and spasms affecting the buttocks, and no cervical spine disability until many years after service.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with headaches, left lateral and medial epicondylitis (i.e., tennis elbow), and lumbar strain.  None of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a diagnosed disability manifested by pain and spasms in the right or left buttocks.  

The Veteran also has current diagnoses of hypertension, osteoarthritis of the left ankle, and cervical spine spondylosis.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining cervical spondylosis as degenerative joint disease affecting the cervical vertebrae, intervertebral disks, and surrounding ligaments and connective tissue, sometimes with pain or paresthesia radiating along the upper limbs as a result of pressure on the nerve roots).  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Back and Left Elbow Disabilities

The Veteran contends that the current back disability had its onset during active service.  He asserts that he sustained back injuries during the first period of active service while he was serving in the Marine Corps and that back pain continued thereafter.  He also contends that the left elbow calcium build up was caused by wear and tear while performing military duties during the first period of active service, including carrying heavy weapons and ruck sacks.  He asserts that such wear and tear ultimately resulted in the post-service development of a left elbow bone spur and triceps tear, which was surgically repaired in 2009.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained a back injury during service.  Service treatment records document treatment for back pain and/or back strain on multiple occasions from November 1995 to October 1996.  The back treatment in June 1996 followed a motor vehicle accident. 

The weight of the evidence is against a finding of a left elbow injury or disease during service.  Service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for any left elbow problems during active service.  At the October 1998 service separation examination, the only abnormality demonstrated affecting the upper extremities was a periungual wart of the left thumb.  No left elbow problems were noted.  Also, on the October 1998 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had a painful or "trick" elbow.  

Because the service treatment records are complete, show treatment for orthopaedic problems such as back pain with no notation of any left elbow problems, the upper extremities were clinically evaluated at the October 1998 service separation examination and determined to be normal, and the Veteran reported several medical problems such as hearing loss and hay fever while simultaneously denying a painful or trick elbow on the October 1998 service separation report of medical history, the Board finds that a left elbow injury or left elbow disease are conditions that would have ordinarily been recorded during service, if had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no left elbow injury or disease, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of left elbow injury or left elbow disease during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against finding that the back disability or left elbow disability are causally or etiologically related to service.  The earliest post-service evidence of a back disability is in 2012, approximately 16 years after the in-service back treatment, 14 years after the first period of service, and four years after the second period of active service.  The earliest evidence of left elbow disability is in 2009, approximately 11 years after the first period of service and one year after the second period of active service.  Considered together with the absence of any in-service back problems after 1996, and the absence of any left elbow problems during active service, the gap of approximately 14 years between the first period of active service and the post-service onset of back problems, and the gap of approximately 11 years between the first period of active service and the onset of left elbow problems, and approximately one year between the second period of active service and the onset of left elbow problems, are factors that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

After review of the record and interview and examination of the Veteran, the July 2014 VA examiner, in the November 2014 addendum report, opined that the back disability was less likely as not incurred in or caused by service.  In support of the medical opinion, the November 2014 VA examiner noted the in-service treatment for back pain from 1995 to 1996 but noted that there was insufficient evidence to suggest a nexus relationship between the current back condition and the in-service back injury that had occurred more than 15 years earlier.    

The July 2014 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the November 2014 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

There is no medical opinion of record addressing the question of whether the left elbow disability is related to service; however, any such opinion would be of no probative value because it would be based on the inaccurate factual premise of in-service left elbow injury or disease.  The Board is not bound to accept medical opinions that are based on history that is unsupported by the evidence or based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. at 460- 61. 

Although the Veteran has asserted that the current left elbow disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the left elbow disability or render a competent medical opinion regarding its cause where the facts show no in-service left ankle injury or disease, and no left ankle arthritis symptoms were manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose left ankle arthritis or to opine as to its etiology, where in this case there is an absence of in-service left ankle joint injury, disease, or symptoms, and the left ankle arthritis symptoms began many years after service.  

The Veteran's report of back symptoms since the in-service back injuries, which was first made many years after the in-service back injuries when the memory is less reliable, is not credible and is outweighed by the lay and medical evidence contemporaneous to service showing the Veteran's denial of recurrent back pain on the October 1998 service separation report of medical history, a normal spine and musculoskeletal system at the October 1998 service medical examination, and the Veteran's denial of back problems on the May 2007 National Guard service enlistment report of medical history.   

Thus, while the Veteran is competent to relate symptoms of back and left elbow pain that he experienced at any time, he is not competent to opine on whether there is a link between the back disability, which was manifested many years after the in-service back injuries and the first period of active service and years after the second period of active service, and active service because such diagnosis and nexus require specific medical knowledge and training under the facts presented in this case.  He is not competent to opine on whether there is a link between the left elbow disability, which was manifested many years after the first period of active service and approximately one year after the second period of active service, and active service.  Such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current back disability and the current left elbow disability are the result of service are of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a back disability and a left elbow disability; therefore, the appeals must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Pain and Spasms in the Left and Right Buttocks

The Veteran contends that pain and spasms in the left and right buttocks are causally related to service and/or the claimed back disability.  He seeks service connection on these bases.

After review of all the lay and medical evidence of record, the weight of the evidence is against a finding that the Veteran has a current disability manifested by pain and spasms in the buttocks.  Service treatment records are absent of any complaints, report, diagnosis, or treatment for the buttocks.  Post-service treatment records show complaint of low back pain radiating into the legs, which presumably includes the buttocks; however, no medical providers have attributed complaints to an underlying pathology or diagnosis.  As explained above, service connection has not been established for the claimed low back disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As such, disability benefits are not available for the pain and spasms in the left and right buttocks.

The Veteran has asserted that he currently suffers from a disability manifested by pain and spasms in the buttocks due to service.  While the Veteran is competent to report symptoms at any given time that he has observed through the senses, he is not competent to attribute the symptoms to a particular diagnosis or render an opinion regarding its etiology in this case.  The weight of the competent evidence shows no disability manifested by pain and spasms in the buttocks.  For these reasons, the Veteran's purported opinion that he has a disability manifested by pain and spasms in the buttocks related to service is of no probative value.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  

Service Connection Analysis for a Left Ankle Disability

The Veteran contends that the current left ankle disability, diagnosed as osteoarthritis is causally related to the first period of active service.  He asserts that he has experienced left ankle pain during service due to a left ankle sprain in 1998 and increased pain while running many miles a day on rugged terrain while wearing full gear.  He reports that he continued to experience left ankle pain and popping after service but did not seek medical treatment.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that there was a left ankle injury during service.  In April 1998, the Veteran received in-service medical treatment for a resolving apparent sprain of the left ankle.  There was no subsequent complaint, diagnosis, or treatment for the left ankle during service.

The weight of the evidence is against a finding of left ankle disease during service or chronic symptoms of left ankle arthritis during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for left ankle problems other than the April 1998 left ankle sprain.  On the October 1998 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had foot trouble.  At the October 1998 service separation examination, the feet and lower extremities were clinically evaluated as normal.  

Because the service treatment records are complete, show treatment for the April 1998 left ankle sprain without any notation of other left ankle problems, the feet and lower extremities were clinically evaluated at the October 1998 service separation examination and determined to be normal, and the Veteran reported several medical problems such as ear, nose, or throat trouble, hearing loss, and hay fever while simultaneously denying any arthritis or foot trouble on the October 1998 service separation report of medical history, the Board finds that a left ankle disease and left ankle arthritis are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no left ankle disease and no chronic symptoms of left ankle arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of left ankle disease or chronic symptoms of left ankle arthritis during service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates an in-service left ankle sprain with no residuals, no left ankle disease or "chronic" symptoms of left ankle arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of left ankle arthritis since service, including to a compensable degree within one year of service separation.  The earliest evidence of left ankle disability is in 2014, approximately 16 years after service.  Considered together with the lay and medical evidence contemporaneous to service showing no residuals from the April 1998 in-service left ankle sprain, the gap of approximately 16 years between service and the onset of left ankle symptoms is one factor that tends to weigh against a finding of continuous symptoms of left ankle arthritis after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of left ankle arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of left ankle arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's more recent competent lay account of left ankle pain during and since service; however, because the account is inconsistent with, and outweighed by, the other lay and medical evidence contemporaneous to service showing one ankle injury in April 1998 that resolved with no residuals, and the post-service lay and medical evidence showing an onset of left ankle problems approximately sixteen years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the left ankle disability, which was manifested many years after service, is otherwise related to service.  After review of the record and interview and examination of the Veteran, the July 2014 VA examiner opined, in the November 2014 VA addendum report, that the left ankle disability was less likely than not (i.e., less than a 50 percent probability) incurred in or caused by service.  In support of the medical opinion, the July 2014 VA examiner reasoned that the service treatment records showed a left ankle injury in April 1998; however, there was insufficient evidence to suggest a nexus relationship between the current left ankle disability and the in-service left ankle injury that occurred more than 15 years earlier.  

The July 2014 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the November 2014 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that the current left ankle disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the left ankle arthritis or render a competent medical opinion regarding its cause where the facts show no in-service left ankle injury or disease, and no left ankle arthritis symptoms were manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose left ankle arthritis or to opine as to its etiology, where in this case there is an absence of in-service left ankle joint injury, disease, or symptoms, and the left ankle arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of left ankle pain that he experienced at any time, he is not competent to opine on whether there is a link between the left ankle arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King, 700 F.3d at 1345; Kahana, 24 Vet. App. 
at 438; Clyburn, 12 Vet. App. at 301; Savage, 10 Vet. App. at 496-97.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, include various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.

For these reasons, the Veteran's purported opinion that the current left ankle arthritis is the result of service.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for left ankle arthritis; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Cervical Spine Disability

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of neck injury or disease during service or chronic symptoms of cervical spine arthritis during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for neck problems or cervical spine arthritis.  On the October 1998 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had arthritis, rheumatism, or bursitis, or a painful or "trick" shoulder.  When asked if he had any illness or injury other than those already noted, the Veteran only stated that he had recently suffered from strep throat with no mention of any neck problems.  At the October 1998 service separation examination, the neck and spine were clinically evaluated as normal.  

Because the service treatment records are complete, show treatment for other in-service orthopedic problems at various times such as back strain and a left ankle sprain without any notation of neck problems, the neck and spine were clinically evaluated at the October 1998 service separation examination and determined to be normal, the Veteran reported a history of vision problems and hearing loss, among other medical problems, while simultaneously denying any arthritis or shoulder pain on the October 1998 service separation report of medical history, the Board finds that a neck injury, neck disease, and cervical spine arthritis are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no neck injury or disease, and no chronic symptoms of cervical spine arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of neck injury, neck disease, or chronic symptoms of neck arthritis during service.  See Buczynski at 224; Kahana at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no neck injury or disease, or "chronic" symptoms of cervical spine arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of cervical spine arthritis since service, including to a compensable degree within one year of service separation.  The earliest evidence of cervical spine problems is in 2012, approximately 14 years after the first active service period and four years after the second active service period.  See May 2007 Air Force National Guard service examination report (noting that the neck and spine were normal); see also May 2007 Air Force National Guard service report of medical history (denying any past or current painful shoulder, swollen or painful joints, and bone, joint, or other deformity); but see December 2012 VA radiology report (noting a radiological evaluation for cervical neck spasm and an impression of minimal cervical disk disease).  Considered together with the absence of in-service neck injury, disease or symptoms, the gap of 14 years between the first period of active service and the onset of neck symptoms, and the gap of 4 years between the second period of active service and the onset of neck symptoms, is one factor that tends to weigh against a finding of continuous symptoms of cervical spine arthritis after service separation.  See Buchanan at 1336; see also Maxson at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of cervical spine arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of cervical spine arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against a finding that the cervical spine disability, which was manifested years after service, is otherwise related to service.  There is no competent medical opinion evidence suggesting that there is a nexus relationship between active service and the current cervical spine disability.  

Although the Veteran has asserted that the current cervical spine disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the cervical spine arthritis or render a competent medical opinion regarding its cause where the facts show no in-service neck injury or disease, and no cervical spine arthritis symptoms were manifested until years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose cervical spine arthritis or to opine as to its etiology, where in this case there is an absence of in-service neck joint injury, disease, or symptoms, and the cervical spine arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to report a neck injury and symptoms of neck pain that he experienced at any time, in the absence of in-service neck injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the cervical spine arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King at 1345; Kahana at 438; Clyburn at 301; Savage at 496-97.  

For these reasons, the Veteran's purported opinion that the current cervical spine arthritis is the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for cervical spine disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for PTSD

For the entire initial rating period (i.e., from July 8, 2011), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds the weight of the evidence is against finding that the PTSD disability picture more closely approximates occupational and social impairment with reduced reliability and 

productivity due to psychiatric symptoms so that the criteria for a rating of 50 percent rating under DC 9411 are met for any period.  Throughout the rating period, PTSD was manifested by symptoms of anxiety, suspiciousness, and chronic sleep impairment, which are psychiatric symptoms specifically contemplated in the 30 percent schedular rating criteria at 38 C.F.R. § 4.130.  

The Veteran's PTSD was also manifested by difficulty with concentration.  Because thought processes were coherent, logical, and goal-directed, thought content was focused, and short and long-term memory was grossly intact, the Board finds that the difficulty with concentration is closely analogous to mild memory loss.  Mild memory loss is a psychiatric symptom contemplated in the 30 percent schedular rating criteria.  The Board also notes that the Veteran's reported symptoms of road rage and irritability with no periods of violence during the period are closely analogous to anxiety and are already contemplated in the 30 percent schedular rating.    

Considered together with the psychiatric symptoms associated with PTSD that are consistent with the 30 percent rating, the Board finds that the weight of the evidence is against a finding that the level of occupational and social impairment due to the PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for a rating in excess of 30 percent for any period.  Throughout the rating period, the Veteran worked in law enforcement and reported at the July 2014 VA examination that he enjoyed his current employment.  He also had some emotional disconnection from family members but had an overall good relationship with family, was socially active, had a close friend, and avoided crowds.  The level of occupational and social impairment demonstrated by the evidence during the rating period is consistent with the criteria for a 30 percent disability rating so that the PTSD disability picture more closely approximates occupational and social 

impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms; thus, the weight of the evidence is against finding that an initial disability rating in excess of 30 percent for PTSD is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left elbow disability is denied.

Service connection for a back disability, to include lumbar strain, is denied.

Service connection for a disability manifested by pain and spasms in the left buttock is denied.

Service connection for a disability manifested by pain and spasms in the right buttock is denied.

Service connection for a left ankle disability is denied.

Service connection for a cervical spine disability is denied.

An initial disability rating in excess of 30 percent for PTSD for the entire rating period is denied.


REMAND

Service Connection for Hypertension

The issue of service connection for hypertension is remanded for a VA examination with a medical opinion.  The Veteran contends that hypertension symptoms had their onset during active service (i.e., approximately in 1996).  See June 2004 VA Form 21-526.  In the alternative, he contends that hypertension was either caused or aggravated by the service-connected PTSD.  On the October 1998 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had high or low blood pressure, and explained that he had situational high blood pressure with dehydration secondary to pharyngitis.  Service treatment records show elevated blood pressure readings (e.g., 138/82 and 138/88) in September 1998 when the Veteran received treatment for beta strep non-group A pharyngitis and dehydration.  Because the Veteran has not been provided with a VA examination with a medical opinion in connection with the service connection appeal for hypertension, and the evidence of record is insufficient to decide the appeal, a remand is warranted.

Service Connection for Headaches as Due to Hypertension

The issue of service connection for headaches, including as due to hypertension, is remanded to ensure due process.  Because headaches are claimed to be due to the hypertension, the issue is inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Higher Initial Ratings for the Left and Right Knee Disabilities

During the course of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because the left and right knee disabilities are manifested by painful motion, and the VA examination performed in connection with the appeal does not include the results of range of motion testing for pain on both active and passive motion or in weight-bearing and non-weight-bearing, the Board finds that a remand for further VA examination is warranted.

Accordingly, the issues of: (1) service connection for hypertension, including as secondary to service-connected PTSD; (2) service connection for headaches, including as due to hypertension; (3) an initial disability rating in excess of 10 percent for left knee limitation of flexion; (4) an initial disability rating in excess of 10 percent for right knee limitation of flexion; (5) an initial disability rating in excess of 10 percent for left knee limitation of extension; and (6) an initial disability rating in excess of 10 percent for right knee limitation of extension are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the claimed hypertension.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinions:

a.  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that hypertension had its onset during service or was otherwise causally or etiologically related to service?  Please explain the answer.

In rendering the medical opinion, the examiner should address the significance of the elevated blood pressure readings in September 1998 during the course of treatment for pharyngitis with dehydration during service.  The examiner should opine on whether the elevated blood pressure readings during were symptoms and/or manifestations of hypertension.  

b.  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that hypertension was caused by service-connected PTSD?  Please explain the answer.

c.  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that hypertension was worsened beyond the natural progression (i.e., aggravation) by service-connected PTSD?  Please explain the answer.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Schedule the appropriate VA examinations to assess the current nature and severity of the right and left knee disabilities.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected knee disabilities. 

The examiner should test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the knee disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the knee disabilities and how that impairment impacts the Veteran's occupation and daily life.

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


